DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 7-26) in the reply filed on May 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          As to claim 21, the limitation of “wherein the scanner is configured to map the at least one ….in the reference image” is ambiguous since the only inherent function of the scanner is to receive the mask or to adjust the position of the mask (as positively recited in the claim).  Therefore, it is not clearly understood how the scanner can map the mark image and the real time image, as claimed. Please clarify. 
As to claim 22, it is not clearly understood how the scanner device can calculate a displacement between the reference image and the real-time image as claimed (while its function is only to receive or adjust the mask). 
Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a calculator or processor to perform the functions as intended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    377
    586
    media_image1.png
    Greyscale
Claims 21, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US 2007/0146707 A1).
           With respect to claim 21, Matsumura discloses a system (see figure 2) comprising all features of the instant claim such as: a scanner device (3; 34) configured to receive a mask (2), a reference image and a real-time image/optical pattern images (fiducial image; 21a, 21b, 21c) that is captured at the mask, wherein the reference image (44) has at least one first mark image having a plurality of mapping marks on the mask and the real-time image has at least one second mark image having the plurality of mapping marks on the mask, wherein the scanner device (34) is configured to map the at least one second mark image in the real-time image with the at least one first mark image in the reference image when a lithography exposing process is performed (see paragraph [0028]).
	As to claim 23, wherein when the lithography exposing process is performed, the scanner device is further configured to decode data that are transformed from the reference image to retrieve the reference image (see paragraphs [0028; 0036]).
	As to claim 24, wherein the scanner device is further configured to determine whether the mask (2) is defective based on a mapping result that is associated with the real-time image and the reference image (see paragraph [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 13-24 are rejected under 35 U.S.C. 103 as being anticipated by Yoshitake  et al (US 2018/0293720 A1).
With respect to claims 7, 13, 16-20, Yoshitake discloses a system (see figure 2) comprising substantially all of the limitations of the instant claims such as: a scanner device (102)  configured to adjust a position of a mask (130) in a lithography process based on a reference image and a real-time image of the mask wherein the scanner device has:

    PNG
    media_image2.png
    341
    440
    media_image2.png
    Greyscale

An adjusting device (160) configured to calculate a displacement between the position of the mask and a predetermined position by mapping the reference image (the process S105)  and the real-time image/optical image (the process S108)  (see paragraphs [0019]; [0215]).
	As to claims 8-9, wherein the reference image has a plurality of separate images that are capture by a camera (105; 106; 122) and the real-time image has a plurality of mapping marks wherein each of the plurality of separate images of the references image has at least one of a plurality of mapping marks on the mask (see figures 5A-C).
	As to claim 10, wherein the scanner device is configured to decode the plurality of separate images as data and to re-code the data as the plurality of separate images (see paragraphs [0023-0024]).
	
As to claims 14-15, an exposing device coupled to the adjusting device and configured to generate a source light (704; 710; see paragraph 0004]) wherein the source light is configured to radiate the mask to generate the real-time image and the adjusting device is further configured to align the real-time image with a substrate based on a plurality of align marks in the real time image (see paragraph [0059]). 
Yoshitake does not expressly disclose “when the displacement is greater than a minimum mapping distance, the adjust device is further configured to move the mask closer to the pre-determined position to have the displacement smaller than the minimum mapping distance”, as recited.  However, Yoshitake clearly suggests that “the pattern measurement device can move the mask mounted highly accurately controlled to the illumination optical system after defining a reference of the mask to be measured by alignment operation” (see paragraph [0006]). In view of such teaching, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention, when the displacement is greater than a minimum mapping distance as calculated, to adjust the position of the mask (101) closer to a predetermine position so that the displacement smaller than the minimum distance thereby improving the quality of the printed images on the wafer. 
As to claims 21-24, Yoshitaki does not expressly discloses the reference image having a first mark with a plurality of mapping marks on the mask and the real image having at least one second mark image having the plurality of mapping marks on the mask, as recited.  It is the Examiner’s position that it would have been obvious an obvious matter of design choice to one having ordinary skill in the art before the effective filling date to design the shape of the reference mark and the shape of the real image of Yoshitaki, as recite in the mentioned claims since such a modification would have involve a mere change in the shape/size of a component and a change in shape/size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to employ a reference image having at least one first mark with a plurality of mapping marks, and a real-time image with at least one second mark having a plurality of mapping marks on the mask of Yoshitake.  The purpose of doing so would have been to improve the accuracy of the detection of displacement between the reference image and the real-time image and thereby improving the quality of the system. 
Claims 11-12 and 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake  et al (US 2018/0293720 A1) in view of  Okita (US 7,593,100).
As to claims 11 and 25-26, Yoshitake discloses a system comprising substantially all of the limitations of the instant claims as discussed, including a reticle repairing unit and a mask stocker device (see figure 2) .  But, Yoshitake lacks to show a cleaning device for cleaning the mask, as recited.  This feature is well known per se.  Okita discloses a lithography system having a cleaning unit (313) for cleaning a photomask (R) (see col.31, lines 20-21).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the cleaning device as taught by Okita into the system of Yoshitake for the purpose of cleaning the mask thereby improving the quality of the system.
As to claim 12, Yoshitake discloses a substrate (W) having a photoresist layer but does not expressly discloses a tracker device coupled to the scanner device for coating a photoresist layer on the substrate.  This feature is well known in the art.  Okita discloses a lithography system and having a coater (311) for coating the substrate with a photoresist layer.  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the coater as taught by Okita into the system of Yoshitake for the purpose of coating the substrate with a photoresist layer, as intended by Yoshitake.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/15/22



/HUNG V NGUYEN/Primary Examiner, Art Unit 2882